                   LEEDS BROWN LAW, P.C.
                          One Old Country Road, Ste. 347
                              Carle Place, NY 11514
                                 (516) 873-9550
________________________________ Attorneys at Law________________________________



                                                               July 29, 2020

Via ECF

Magistrate Judge James Orenstein
225 Cadman Plaza East
Courtroom 11D South
Brooklyn, New York 11201
Tel: (718) 613-2110

                        Re:    Campo v. City of New York, et al.
                               19-CV-4364 (NGG) (JO)

Dear Judge Orenstein:

        This firm represents the Plaintiff. I write on behalf of all parties to update the Court on the
status of discovery in advance of the upcoming August 11, 2020 Conference at 9:30a.m. In
accordance with the June 9, 2020 Status Conference Order (Dkt. No. 26), the parties were to
supposed to complete all discovery by July 31, 2020. The parties have worked cooperatively and
diligently. We have exchanged over 5,000 pages of documents and conducted six depositions.
We have completed depositions. The only matter outstanding is further document exchange.
Counsel for the City reports that document production has been complicated by issues faced by
the NYPD relating to the pandemic and the protests. It is unclear how long it will take the City to
respond to the outstanding requests, but there are no known disputes among the parties regarding
what should be produced. The only issue is how long it will take for the City to produce the
documents. Plaintiff has no objection to whatever time the City needs to complete its production.
Accordingly, the parties request an extension of the discovery deadline for the limited purpose of
completing document exchange. We ask that the Court set that deadline and adjust the schedule
consistent such date at the upcoming court conference.

       Additionally, I have been asked to be a speaker at a CLE for the New York County Lawyers
Association on August 11, starting at 9:30a.m, which is the time of the upcoming conference. I
would like to participate in the CLE. Accordingly, on consent, I request that the upcoming
conference be moved. I have consulted with opposing counsel and we are all available on the
following dates: August 10, 11(afternoon), 12(morning), 13, 14, 17, 18, 20.

       The parties thank Your Honor for your time and attention to this matter.
                                        Respectfully Submitted,

                                        /s/ Rick Ostrove
                                        Rick Ostrove

Cc:   All Counsel of Record (Via ECF)
